       1:20-cv-03090-SVH     Date Filed 05/27/21   Entry Number 24   Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA

    Shamyah M., 1                          )       C/A No.: 1:20-cv-3090-SVH
                                           )
                      Plaintiff,           )
                                           )
         vs.                               )
                                           )                 ORDER
    Andrew M. Saul,                        )
    Commissioner of Social Security        )
    Administration,                        )
                                           )
                      Defendant.           )
                                           )

         This matter is before the court on Plaintiff’s motion for attorney fees

under the Equal Access to Justice Act (“EAJA”). [ECF No. 22]. On April 16,

2021, the court granted the Commissioner’s unopposed motion to reverse and

remand the Commissioner’s final decision denying Plaintiff’s claim for

Supplemental Security Income under sentence four of 42 U.S.C. § 405(g).

[ECF No. 20]. On May 14, 2021, Plaintiff filed this motion seeking $5,833.65

in attorney fees. [ECF No. 22]. The Commissioner subsequently filed the

parties’ stipulation to an attorney fee of $5,500.00. [ECF No. 23]. Given the

parties’ stipulation and in accordance with 28 U.S.C. § 2412(d), the court

grants the motion and directs the Commissioner to pay Plaintiff $5,500.00.

This payment shall constitute a complete release from and bar to any further

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-03090-SVH    Date Filed 05/27/21   Entry Number 24   Page 2 of 2




claims that Plaintiff may have under the EAJA to fees, costs, and expenses

incurred in connection with disputing the Commissioner’s decision. This

award is without prejudice to the rights of Plaintiff’s counsel to seek attorney

fees under section 206(b) of the Social Security Act, 42 U.S.C. § 406(b),

subject to the offset provisions of the EAJA.

      Under Astrue v. Ratliff, 560 U.S. 586, 595–97 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee be paid to Plaintiff by payment to Plaintiff’s

counsel. 2

      IT IS SO ORDERED.


May 27, 2021                                Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




2 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.
                                        2
